Case 1:18-cv-00106-MSM-LDA Document 80 Filed 07/29/20 Page 1 of 1 PageID #: 1252




                               UNITED STATES DISTRICT COURT
                                 DISTRICT OF RHODE ISLAND

 JOHN DOE

 v.                                                 C.A. NO.: 18-cv-00106-MSM-LDA

 JOHNSON & WALES UNIVERSITY

                            DEFENDANT’S WITHDRAWAL OF
                        ATTORNEY JEREMY LICHT’S APPEARANCE

            Defendant Johnson & Wales University (“JWU”) withdraws the appearance of Attorney

 Jeremy Licht as its co-counsel of record. Attorney Licht is no longer employed in JWU’s Office

 of General Counsel.

            Steven M. Richard and Jeffrey S. Brenner of Nixon Peabody LLP remain as JWU’s

 counsel of record.

                                             JOHNSON & WALES UNIVERSITY

                                             By Its Attorneys,

                                             /s/ Steven M. Richard
                                             Steven M. Richard (#4403)
                                             Jeffrey S. Brenner (#4359)
                                             Nixon Peabody LLP
                                             One Citizens Plaza, Suite 500
                                             Providence, RI 02903
                                             Tel: 401-454-1020
                                             Fax: 401-454-1030
                                             Email: srichard@nixonpeabody.com
                                                     jbrenner@nixonpeabody.com

 Dated: July 29, 2020


                                   CERTIFICATE OF SERVICE

        I certify that on the 29th day of July, 2020, a copy of this withdrawal of appearance via
 the Court’s CM/ECF system.

                                             /s/ Steven M. Richard


 4837-1818-4645.1
